Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 25, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142490 & (14)(15)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 142490
                                                                     COA: 300930
                                                                     Oakland CC: 2009-227772-FH
  JERROD ADELE HERNTON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 2, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motions to
  remand are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 25, 2011                      _________________________________________
         t0418                                                                  Clerk